SULLIVAN, J.
This action was brought against the Cleveland Railway Co. by Wm. Jewett, a minor, by his mother and next friend, in the Cuyahoga Common Pleas, and was based upon damages sustained by Jewett by reason of an electrically charged wire which carried company’s current and which was left hanging so that Jewett came in contact with it. The first trial resulted in a verdict for $5,000 in Jewett’s favor, but a new trial was granted on the excessive verdict, and on retrial, judgment for $2,000 was rendered in favor of Jewett. The Company prosecuted error and contended that the verdict was contrary to the weight of the evidence and that the court erred in its charge the jury.
The company claimed that the minor manipulated another wire across the live wire, and through that, due to his own negligence, he was injured. The Court of Appeals held:
1. Where evidence in a ease is conflicting, a reviewing court will not pass upfon the weight of the evidence providing there was some evidence upon all points necessary to sustain the verdict and judgment of the lower court.
2. Where no interrogatories are submitted to the jury for the purpose of being able to determine whether the verdict was based upon one or all of the charges of negligence, it is impossible for the court to determine, even in the absence of any negligence, upon what the jury specifically based its verdict. Judgment of lower court affirmed.